In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-406 CR

NO. 09-08-407 CR

____________________


KENNETH WAYNE THIBODEAUX, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 08-03627 and 08-04048 




MEMORANDUM OPINION

	On August 11, 2008, the trial court sentenced Kenneth Wayne Thibodeaux on 
convictions for possession of a controlled substance.  Thibodeaux filed a notice of appeal in
both cases on September 8, 2008.  The trial court entered certifications of the defendant's
right to appeal in which the court certified that these are plea-bargain cases and the defendant
has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the
trial court's certifications to the Court of Appeals.
	On September 25, 2008, we notified the parties that we would dismiss the appeals 
unless amended certifications were filed within fifteen days of the date of the notice and
made a part of the appellate records.  See Tex. R. App. P. 25.2(f).  The records have not been
supplemented with amended certifications.
	Because the records do not contain certifications that show the defendant has the right
of appeal, we must dismiss the appeals.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.

						______________________________
							STEVE McKEITHEN
							        Chief Justice 
 

Opinion Delivered October 15, 2008 
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.